Exhibit 10.2

EXECUTION COPY

AMENDMENT NUMBER 2 TO GUARANTY AGREEMENT

THIS AMENDMENT NUMBER 2 TO GUARANTY AGREEMENT, dated as of July 26, 2011 (this
“Amendment”) is entered into by TWO HARBORS INVESTMENT CORP., a Delaware limited
liability company (“Guarantor”). Capitalized terms used and not otherwise
defined herein are used as defined in the Guaranty Agreement (as defined below).

WHEREAS, Guarantor entered into that certain Guaranty Agreement in favor Wells
Fargo Bank, N.A. (“Buyer”), dated as of August 4, 2010 (as amended,
supplemented, restated or otherwise modified to the date hereof, the “Guaranty
Agreement”);

WHEREAS, the Guarantor, with the consent of Buyer, previously entered in
Amendment Number 1 to the Guaranty Agreement, dated as of November 15, 2010; and

WHEREAS, the Guarantor, with the consent of Buyer, desires to further amend the
Guaranty Agreement in certain respects as provided herein;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

SECTION 1. Amendments. Effective as of the Effective Date (as defined below),
the Guaranty Agreement is hereby amended as follows:

1.1 Section 1(b) of the Guaranty Agreement is hereby amended and restated in its
entirety as follows:

“(b) “Affiliate”: shall mean with respect to (i) Guarantor, any other Person
directly or indirectly Controlling or Controlled by such Person and (ii) any
Person other than Guarantor, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person. For the
avoidance of doubt, with respect to Guarantor, “Affiliate” shall not include
(i) PRCMLP, PRCMLLC, PRDM, Advisers, any subsidiary of PRCMLP, PRCMLLC, PRDM or
Advisers, or any fund that PRCMLP, PRCMLLC, PRDM or Advisers from time to time
may manage other than Guarantor or (ii) any officer or director of Guarantor or
Guarantor’s subsidiaries.”

1.2 Section 1(d) of the Guaranty Agreement is hereby amended by amending and
restating clause (i) of such definition in its entirety as follows:

“(i) the property, assets, business, operations, financial condition, credit
quality or prospects of Seller or Guarantor (or any Affiliate of Seller if any
Indebtedness, Guarantee Obligation or Contractual Obligation of such Affiliate
is guaranteed as to payment or performance or otherwise by Guarantor),”



--------------------------------------------------------------------------------

1.3 Section 1(e) of the Guaranty Agreement is hereby amended and restated in its
entirety as follows:

“(e) “Liquidity”: With respect to Guarantor and any date, the sum of
(i) unrestricted cash held by Guarantor and (ii) the lesser of (x) the market
value or (y) the par value, of each agency RMBS or U.S. Treasury security owned
by Guarantor, less any Indebtedness secured by such asset, in each case,
determined in accordance with GAAP.”

1.4 Section 1(f) of the Guaranty Agreement is hereby amended and restated in its
entirety as follows:

“(f) “Tangible Net Worth”: With respect to any Person and any date, the Net
Asset Value of such Person minus (i) intangible assets, (ii) goodwill and
(iii) prepaid taxes and expenses, in each case, determined in accordance with
GAAP.”

1.5 Section 1 of the Guaranty Agreement is hereby amended by inserting the
following at the end of such section as new clause (g):

“(g) “Agency Mortgage Loans”: Mortgage loans which (i) are eligible to be sold
to Federal National Mortgage Association or Federal Home Loan Mortgage
Corporation or (ii) qualify to be guaranteed by Government National Mortgage
Association.”

1.6 Section 1 of the Guaranty Agreement is hereby amended by inserting the
following at the end of such section as new clause (h):

“(h) “Agency Securities”: Securities which are (i) issued by issued by Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation or
(ii) guaranteed by Government National Mortgage Association.”

1.7 Section 1 of the Guaranty Agreement is hereby amended by inserting the
following at the end of such section as new clause (i)

“(i) “Threshold Ratio”: With respect to any Person and any date, an amount equal
to (i) the sum of (A) the product of (x) the aggregate market value of Agency
Securities and Agency Mortgage Loans owned by such Person, and (y) 8.5, and
(B) the product of (x) the aggregate market value of securities that are not
Agency Securities and mortgage loans which are not Agency Mortgage Loans owned
by such Person and (y) 2, divided by (ii) the gross assets of such Person less
(1) amounts owning to such Person from any affiliate, officer, employee,
partner, member, director, shareholder or any other Person similarly affiliated
with such Person or any Affiliate thereof, (2) intangible assets and (3) prepaid
taxes and expenses, in each case, as of such date of determination and
determined in accordance with GAAP.”

1.8 Section 1 of the Guaranty Agreement is hereby amended by inserting the
following at the end of such section as new clause (j):

“(j) “Fiscal Quarter”: Each three (3) consecutive calendar month period ending
March 31st, June 30th, September 30th and December 31st of each calendar year.”

 

2



--------------------------------------------------------------------------------

1.9 Section 11(a) of the Guaranty Agreement is hereby amended and restated in
its entirety as follows:

“(a) On each Purchase Date and as of the last Business Day of each Fiscal
Quarter of the Guarantor, the ratio of the Guarantor’s Total Indebtedness to its
Tangible Net Worth, on a consolidated basis, shall not be greater than the
Threshold Ratio.”

1.10 Section 11(b) of the Guaranty Agreement is hereby amended and restated in
its entirety as follows:

“(b) On each Purchase Date and as of the last Business Day of each Fiscal
Quarter of the Guarantor, (i) the Guarantor’s Liquidity, on a consolidated
basis, shall not be less than $25,000,000 and (ii) the aggregate amount of
unrestricted cash or cash equivalents held by Guarantor (including cash held in
the Collection Account net of amounts payable under clauses first through fourth
of Section 5.02 of the Master Repurchase Agreement on the next following
Remittance Date) shall not be less than $15,000,000; provided that Guarantor may
elect to designate that an amount equal to the Margin Credit that is outstanding
as of such date of determination be included in the calculations under this
Section 11(b).”

1.11 Section 11(c) of the Guaranty Agreement is hereby amended and restated in
its entirety as follows:

“(c) On each Purchase Date and as of the last Business Day of each Fiscal
Quarter of the Guarantor, the Guarantor’s Tangible Net Worth, on a consolidated
basis, shall not be less than $450,000,000.”

1.12 Section 19(a) of the Guaranty Agreement is hereby amended and restated in
its entirety as follows:

“(a) THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF THE PARTIES,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.”

SECTION 2. Effective Date. This Amendment shall become effective as of the date
(the “Effective Date”) on which each of the following conditions precedent shall
have been satisfied:

2.1 Amendment. Buyer shall have received counterparts of this Amendment,
executed and delivered by a duly authorized officer of each party hereto.

2.2 Repurchase Agreement Amendment; Fee Letter. Amendment Number 2 to the
Repurchase Agreement and the Amended and Restated Fee Letter, each dated as of
the date hereof, shall have become effective according to their terms.

 

3



--------------------------------------------------------------------------------

2.3 Other Information. Seller shall have taken such other action, including
delivery of approvals, consents, opinions, documents and instruments, as Buyer
may reasonably request.

SECTION 3. Miscellaneous.

3.1 References in Guaranty Agreement. Upon the effectiveness of this Amendment,
each reference in the Guaranty Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Guaranty Agreement as amended hereby, and each reference to the Guaranty
Agreement in any other Repurchase Documents or any other document, instrument or
agreement, executed and/or delivered in connection with any Repurchase Documents
shall mean and be a reference to the Guaranty Agreement as amended hereby.

3.2 Effect on Guaranty Agreement. Except as specifically amended hereby, the
Guaranty Agreement shall remain in full force and effect. This Amendment shall
not constitute a novation of the Guaranty Agreement, but shall constitute an
amendment thereof.

3.3 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Person under the
Guaranty Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein.

3.4 Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

3.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the different parties hereto on the same or separate counterparts, each
of which shall be deemed to be an original instrument but all of which together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment.

3.6 Headings. The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

3.7 Amendments. This Amendment may not be amended or otherwise modified except
as provided in the Guaranty Agreement.

3.8 GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

4



--------------------------------------------------------------------------------

[Remainder of page left intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.

 

TWO HARBORS INVESTMENT CORP. By:  

/s/ Thomas Siering

 

Name: Thomas Siering

 

Title:   Chief Executive Officer

 

Solely for purposes of Section 17 of the Guaranty Agreement, consented to by:

WELLS FARGO BANK, N.A. By:  

/s/ Benjamin Peterson

 

Name: Benjamin Peterson

 

Title:   Vice President

[Signature Page to Amendment No. 2 to Guaranty Agreement (Two Harbors)]